Case: 21-60172     Document: 00516306583         Page: 1     Date Filed: 05/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 21-60172                              May 4, 2022
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   Victorine A. Anyambu,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A213 536 814


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Victorine A. Anyambu, a native and citizen of Cameroon, entered the
   United States without authorization and claimed a fear of returning to



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60172       Document: 00516306583           Page: 2   Date Filed: 05/04/2022




                                     No. 21-60172


   Cameroon due to her imputed separatist political opinion and membership in
   a particular social group defined as “Anglophone Cameroonian.” The
   immigration judge (IJ) denied her application for asylum, withholding of
   removal, and relief under the Convention Against Torture (CAT) after
   determining that she failed to provide reasonably available corroborating
   evidence and failed to establish her eligibility for relief. The Board of
   Immigration Appeals (BIA) affirmed the IJ’s decision and dismissed her
   appeal.
            We review only the BIA’s decision “unless the IJ’s decision has some
   impact on the BIA’s decision.” Wang v. Holder, 569 F.3d 531, 536 (5th Cir.
   2009).     We review questions of law de novo and factual findings for
   substantial evidence. Orellana-Monson v. Holder, 685 F.3d 511, 517-18 (5th
   Cir. 2012).      The BIA’s determinations regarding the availability of
   corroborating evidence are factual findings reviewed for substantial evidence.
   Yang v. Holder, 664 F.3d 580, 587 (5th Cir. 2011). Under substantial evidence
   review, we will not reverse unless the petitioner demonstrates “that the
   evidence is so compelling that no reasonable factfinder could reach a contrary
   conclusion.” Orellana-Monson, 685 F.3d at 518 (internal quotation marks and
   citation omitted); see 8 U.S.C. § 1252(b)(4)(B).
            Substantial evidence supports the BIA’s determination that Anyambu
   failed to provide evidence that corroborated her testimony and that such
   evidence was reasonably available. See Orellana-Monson, 685 F.3d at 518.
   The BIA explained that the written witness statements submitted by
   Anyambu were entitled to diminished evidentiary weight because they were
   formulaic and lacked detail and observed that Anyambu failed to provide any
   evidence corroborating her alleged injuries. The lack of corroboration was
   enough, standing alone, to support the BIA’s decision that she was not
   eligible for relief. See Yang, 664 F.3d at 587.




                                           2
Case: 21-60172     Document: 00516306583          Page: 3   Date Filed: 05/04/2022




                                   No. 21-60172


         Anyambu also challenges the denial of her CAT claim by arguing that
   the BIA failed to consider country condition reports regarding abuses by the
   Cameroonian government against Anglophones, but the BIA and the IJ did
   in fact consider the reports yet found that the record evidence failed to
   establish her eligibility for CAT relief. Substantial evidence supports that
   finding. See Orellana-Monson, 685 F.3d at 518.
         Accordingly, the petition for review is DENIED.




                                        3